



Exhibit 10(nn)
 
CenterPoint Energy, Inc.
Summary of Senior Executive Officer Compensation
 
The following is a summary of compensation paid to the Chief Executive Officer,
Chief Financial Officer and Executive Vice Presidents identified below (to whom
we collectively refer as our “senior executive officers”) of CenterPoint Energy,
Inc. (the “Company”). For additional information regarding the compensation of
the senior executive officers, please read the definitive proxy statement
relating to the Company’s 2017 annual meeting of shareholders to be filed
pursuant to Regulation 14A.


Base Salary. The following table sets forth the annual base salary of the
Company’s senior executive officers effective April 1, 2017:


Name and Position
 
Base Salary
Scott M. Prochazka
President and Chief Executive Officer
 
$
1,200,000


 
William D. Rogers
Executive Vice President
and Chief Financial Officer
 
$
570,000


 
Tracy B. Bridge
Executive Vice President and
President Electric Division
 
$
520,000


 
Joseph B. McGoldrick
Executive Vice President and
President Gas Division
 
$
490,000



     
Short Term Incentive Plan. Annual bonuses are paid to the Company’s senior
executive officers pursuant to the Company’s short term incentive plan, which
provides for cash bonuses based on the achievement of certain performance
objectives approved in accordance with the terms of the plan at the commencement
of the year. Information regarding awards to the Company’s senior executive
officers under the short term incentive plan is provided in definitive proxy
statements relating to the Company’s annual meeting of shareholders. In February
2017, the Compensation Committee of the Company approved the following:


•
Mr. Prochazka’s short-term incentive target was increased from 110% to 115%; and

•
no changes to the 75% short-term incentive target for each of Messrs. Rogers,
Bridge and McGoldrick.



Long Term Incentive Plan. Under the Company’s long term incentive plan, the
Company’s senior executive officers may receive grants of (i) stock option
awards, (ii) stock appreciation rights, (iii) stock awards, (iv) restricted
stock unit awards, (v) cash awards and (vi) performance awards. The current
forms of the applicable award agreements pursuant to the Company’s long term
incentive plan are included as exhibits hereto. In February 2017, the
Compensation Committee of the Company approved the following:


•
Mr. Prochazka’s long-term incentive target was increased from 390% to 400%;

•
Mr. Rogers long-term incentive target was increased from 170% to 195%; and

•
no changes to the 160% long-term incentive target for each of Messrs. Bridge and
McGoldrick.














